DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 8/20/2020 has been entered. Claims 8-27 remain pending in the application. Claims 1-7 were cancelled. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.16971514, filed on 8/20/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2020, 12/19/2020, 12/14/2021, 4/19/2022 and 5/06/2022 filed after the filing date of the application on/after 8/20/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring in claim 8 (examiner notes that the common meaning of spring is a resilient and elastic part, although the specification considered the fluid cylinder as the spring, but that goes against the common meaning of spring) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 8-25 are objected to because of the following informalities:  
Regarding claim 8, line 4, “a floating cutter, which cuts” should be -- a floating cutter, wherein the floating cutter cuts for clarity. 
Regarding claim 8, line 5, “a holder set, which holds” should be “ a holder set, wherein the holder set holds” for clarity.
Regarding claim 8, line 7, “a spring, which is in contact” should be “ a spring, wherein the spring is in contact” for clarity.
Regarding claim 8, line 7, “a spring” should be “a fluid cylinder” to corresponded with the common mean of the part the claim is referring to. 
Regarding claim 8, line 9, “a pair of cutters, which are attached to the holder and are positioned” should be “ a pair of cutters, wherein the pair of cutters are attached to the holder set and the pair of cutters are respectively positioned” for clarity.
Regarding claims 9-25, line 1, “A floating cutter unit” should be “The floating cutter unit” or clarity.
Regarding claim 9, line 2, “the holder set and is arranged” should be “the holder set and the scrap cutter is arranged” for clarity. 
Regarding claims 14-19, line 2, “a guide member, which guides” should be “a guide member, wherein the guide member guides” for clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a guide member” as recited in claims 14-19 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “guide”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “guide” preceding the generic placeholder describes the function, not the structure, of the member).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the preamble “A floating cutter unit used being attached to a trimming press processing device” is indefinite. It is unclear if the claim requires only the floating cutter unit that can be attached to a trimming press processing device or that the claim requires the structure of a trimming press processing device. Examiner suggests to claim “A floating cutter unit configured for attaching to a trimming press processing device”, if the applicant is only requiring the floating cutter unit. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aramizu (US 8291739 B2).
Regarding claim 8, as best understood, Aramizu teaches a floating cutter unit (assembly of 55, 56 42 81 and see Figure 1) for attaching to a trimming press processing device that cuts a scrap from a plate material (2) along a trim line (along 63, see Figure 5) and divide the scrap further along a scrap cut line (along 98), comprising: 
a floating cutter (42, see Figure 1), which cuts the scrap from the plate material; 
a holder set (44, see Figure 1), which holds the floating cutter movably in a direction of an axial center of the floating cutter; 
a spring (82, in light of the specification, paragraph 0059 of the current application a fluid cylinder is considered as a spring, therefore the fluid cylinder 82 of Aramizu is considered to meet the claimed limitation.), which is in contact with a tail end surface of the floating cutter so as to give reaction force to the floating cutter (col. 6 lines 8-16); and 
a pair of cutters (portion of 55 and 56 near the floating cutter 42, see Figure 1) which are attached to the holder set and are positioned on both sides of the floating cutter along the trim line (see Figure 2 and 5).

    PNG
    media_image1.png
    672
    975
    media_image1.png
    Greyscale

Regarding claim 9, Aramizu teaches a scrap cutter (see annotated Figure 1), which is attached to the holder set and is arranged along to the scrap cut line (attached via the pair of cutter, see Figure 2).
Regarding claim 10, Aramizu teaches the scrap cutter is formed integrally with one of the pair of cutters (See Figure 1).
Regarding claims 11-13, Aramizu teaches the pair of cutters are integrally formed (at least once constructed with 44, see Figures 2-3).
Regarding claims 14-19, Aramizu teaches a guide member, which guides movement of the floating cutter in the direction of the axial center of the floating cutter (for examination, since the inner surface of the pair of cutters guides the movement of the floating cutter, the inner surfaces of the pair of cutters are considered as a guide member. Thus, inner surface of 56 and 55 are considered to meet this limitation, see Figure 1).
Regarding claims 20-25, Aramizu teaches the guide member is formed integrally with at least one of the pair of cutters (since the inner surface are part of the pair of cutters, the guide member are considered as integrally formed, see Figure 1).
Regarding claims 26-27, Aramizu teaches a trimming press processing device, comprising:
a trimming press lower die (22, see Figure 1);
a main trimming press upper die (as the current claim does not require the main trimming press upper die as a separate element, the portion of 55/56 in annotated Figure 1 is considered to meet this limitation), which moves toward the trimming press lower die and cuts off a scrap other than a product part from a plate material (2) between the main trimming press upper die and the trimming press lower die along a trim line (along 63, see Figure 1-5);
a floating cutter unit according to Claim 8/9 (see claim 8/9 above), which moves together with the main trimming press upper die toward the trimming press lower die, and cuts off the scrap from the plate material together with the main trimming press upper die between the trimming press lower die and the floating cutter unit together with the main trimming press upper die (See Figure 1);
a scrap cutting press lower die (9), which is positioned with a space from a cutting edge of the trimming press lower die at a distance corresponding to a plate thickness of the plate material in a direction (V) of moving of the main trimming press upper die (See Figures 1 and 11); and
a scrap cutting press upper die (as the current claim does not require the scrap cutting press upper die as a separate element, the portion of 55 in annotated Figure 1 is considered to meet this limitation), which moves together with the main trimming press upper die and divides the scrap along a scrap cut line (along 98) between the scrap cutting press upper die and the scrap cutting press lower die (see Figures 1 and 11);
wherein, in the floating cutter unit, when the floating cutter that has cut off the scrap is pressed against the scrap cutting lower die (see Figure 11), the floating cutter is moved relative in a reverse direction to the direction of moving of the main trimming press upper die against to the holder set by compression of the spring (See Figure 11 and col. 7 lines 46-67).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        7/20/2022

/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724